Case: 20-60104     Document: 00516164870         Page: 1     Date Filed: 01/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    January 12, 2022
                                  No. 20-60104
                                                                     Lyle W. Cayce
                                                                          Clerk

   Maria Elisabet Velasquez-De Hernandez; Claudia
   Georgina Hernandez-Velasquez; Raul Edgardo
   Hernandez-Velasquez,

                                                                      Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A202 030 918
                            Agency No. A202 030 919
                            Agency No. A206 759 310


   Before Jolly, Willett, and Englehardt, Circuit Judges.
   Per Curiam:*
          Maria Elisabet Velasquez-De Hernandez is a native and citizen of El
   Salvador. In 2014, she and her children—Claudia and Raul—were charged


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60104        Document: 00516164870             Page: 2      Date Filed: 01/12/2022




                                         No. 20-60104


   with removability under 8 U.S.C. § 1182(a)(6)(A)(i) as aliens present in the
   United States without being admitted or paroled. Velasquez-De Hernandez
   later filed an application for asylum and withholding of removal based on
   membership in a particular social group, which her attorney defined as
   “family.” She listed Claudia as a derivative beneficiary of her asylum
   application. Raul, on the other hand, filed an individual asylum application
   that mirrored his mother’s. The family’s cases were later consolidated.
           Petitioner 1 now seeks review of the Board of Immigration Appeals’
   order affirming the immigration judge’s denial of her application for asylum
   and withholding of removal. She argues (1) substantial evidence does not
   support the BIA’s conclusion that she failed to show a sufficient nexus
   between persecution and her putative social group, (2) her family-based
   social group is sufficiently cognizable, and (3) if all else fails, she is entitled to
   humanitarian asylum or protection under the Convention Against Torture.
           None of Petitioner’s arguments merit relief. First, she has not shown
   that the evidence presented “‘was so compelling that no reasonable
   factfinder could fail to find’ the nexus requirement satisfied.” Berrios-Bruno
   Garland, No. 18-60276, 2021 WL 3624766, at *4 (Aug. 16, 2021) (per curiam)
   (citing INS v. Elias-Zacarias, 502 U.S. 478, 482–84 (1992)); accord Orellana-
   Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012)). Substantial evidence
   supports the BIA’s conclusion that Salvadorian gang members were not
   sufficiently motivated by Petitioner’s family ties when targeting her as a part
   of their criminal enterprise. See, e.g., Vazquez-Guerra v. Garland, 7 F.4th
   265, 270 (5th Cir. 2021). Though Petitioner has undoubtedly endured tragic



           1
             We refer only to Maria Velasquez-De Hernandez (unless otherwise specified)
   because she is the lead petitioner, and her children’s claims are dependent on the same
   facts and circumstances. See, e.g., Munyandamutsa v. Ashcroft, 84 Fed. App’x 430, 430 (5th
   Cir. 2003).




                                               2
Case: 20-60104         Document: 00516164870              Page: 3       Date Filed: 01/12/2022




                                          No. 20-60104


   circumstances, we are not permitted “to re-weigh evidence or substitute our
   own factual determinations” where substantial evidence supports the
   agency’s nexus conclusion. Berrios-Bruno, 2021 WL 3624766, at *4 (citing
   Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006)). We are here
   confronted with such a case. 2 See Zhang v. Gonzales, 432 F.3d 339, 344 (5th
   Cir. 2005).
           Second, we lack jurisdiction to consider Petitioner’s remaining
   claims—that she is entitled to either humanitarian asylum or protection
   under the Convention Against Torture—because she did not exhaust her
   administrative remedies. See, e.g., Omari v. Holder, 562 F.3d 314, 321 (5th
   Cir. 2009). Petitioner did not invoke the Convention Against Torture before
   the IJ, nor did she urge humanitarian asylum before the BIA. We cannot
   therefore consider these claims.
           Finally, we pause to note that Petitioner’s failure to establish eligibility
   for asylum or withholding of removal necessarily defeats her children’s
   claims, which are dependent on the same facts and circumstances.
           For these reasons, the petition is DENIED in part and
   DISMISSED in part for lack of jurisdiction.




           2
             This moots any need for us to consider Petitioner’s arguments regarding whether
   her family-based social group was sufficiently cognizable, which was presented to but
   similarly unaddressed by the BIA. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976). Neither
   must we independently analyze the BIA’s determination that Petitioner was ineligible for
   withholding of removal, which imposes a higher bar than that for asylum. See, e.g., Majd v.
   Gonzales, 446 F.3d 590, 595 (5th Cir. 2006) (citing Eduard v. Ashcroft, 379 F.3d 182, 186 n.2
   (5th Cir. 2004)).




                                                3